Title: To Thomas Jefferson from John O’Neill, 11 February 1806
From: O’Neill, John
To: Jefferson, Thomas


                        
                            Sir/
                            This City Philadelphia11th. Febry 1806
                        
                        Much has been said and much Shall be done, but the question is will you in place of sending my to some of the
                            barren quarters of Barbarry, Send me to France, believe me, I must preyh in the Streets if you have not the humanity to send me hence, and believe me it is the most advisable
                            thing you can possibly think of and that immediately. Other wise you must most assuredly hear from me or mine in language
                            different from this
                        I am &c &c Ys:
                        
                            Jno: O Neill
                     
                        
                    